Bischoff, J.
A careful examination of the case on appeal, and an inspection of the opinion delivered on the affirmation of the judgment herein, fail to show any misconception concerning the questions presented. Therefore, there does not appear to be any sufficient ground for a reargument. The legal questions presented, however, seem to be of sufficient importance, within the meaning of rule 16 of the general term of this court, to entitle the appellant to go to the court of appeals; and a certificate to that effect should be granted him.